Citation Nr: 1733772	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for residuals of an inguinal hernia, status post-surgical repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969, from July 1971 to November 1971, from January 1988 to June 1988, from January 1989 to June 1989, and from September 1989 to August 2005, with additional service in the Air National Guard of Rhode Island.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  A transcript is of record. 

In September 2012 and June 2016, the Board remanded this issue for further development, including for the provision of a VA examination and addendum opinion regarding the etiology of the Veteran's hernia residuals.  That development having been addressed, the case has since returned to the Board.

The issue of service connection for a heart condition was no longer in appellate status, having been granted in an April 2017 decision, which assigned a non-compensable rating effective February 11, 2008 and a compensable rating of 60% effective July 13, 2012.  Because this decision represents a full grant of the benefit sought on appeal, this issue is no longer before the Board.  See Grantham v Brown 114 F 3d 1156 (Fed Cir 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning 'downstream issues such as the compensation level assigned for the disability and the effective date).   Accordingly, the claim currently before the Board is as reflected on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for entitlement to service connection for residuals of an inguinal hernia, status post-surgical repair is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

As noted, the Board previously remanded the issue of entitlement to service connection for a hernia repair for further development, including for the provision of a VA examination and medical opinion concerning the nature and etiology of the Veteran's claimed disability.  The examination report and opinion was completed pursuant to the Board's remand, however, it is inadequate for the purposes of deciding the claim.

The Veteran asserts that his March 2010 surgical repair of an inguinal hernia was due to groin strain in service. 

The Veteran suffered a groin strain in June 1988 while in active service, due to lifting heavy equipment.  See June 1988 Service Treatment Records.  He was subsequently restricted from lifting any object in excess of 25 pounds.  See June 1988 Health Form.  In addition, the Veteran has stated that he was treated repeatedly for groin strain while in service.  See February 2008 Veteran's Application for Compensation and Pension.  The February 2017 examiner states that the October 2009 fall which caused the Veteran's right leg fracture also caused his right inguinal hernia.  See February 2017 VA C&P Exam.  However, the Veteran's record notes that he was diagnosed with a right inguinal hernia in August 2009.  See August 2009 Primary Care H&P Note (noting the diagnosis of a right inguinal hernia and recommending surgery); September 2009 Surgery Outpatient Note (reflecting a diagnosis of a right inguinal hernia but not recommending surgery at this time); and September 2012 Board Decision.  Moreover, the Veteran's physician stated that the Veteran "has had [the hernia] for a few years" prior to its August diagnosis.  See August 2009 Primary Care H&P Note.  The Veteran subsequently underwent surgery to repair the hernia, in March 2010, after the October 2009 fall. 

Accordingly, the February 2017 opinion improperly relied on the false premise that the Veteran's leg fracture preceded his diagnosis of an inguinal hernia condition, to determine there was no nexus between the Veteran's current right inguinal hernia and his military service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion is only as good and credible as the history on which it was based, and if based on an inaccurate factual premise it has no probative value.); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Thus, the February 2017 medical opinion does not form a sufficient foundation upon which to base a denial of entitlement to service connection.  See Nieves, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"). 

Due to the foregoing, this issue is remanded so a VA medical opinion may be obtained regarding whether the Veteran's inguinal hernia is related to his active service, including his past instances of groin strain in service.  38 USCA § 5103A, 38 C F R. § 3 159(c)(4); McLendon v. Nicholson, 20 Vet App at 81.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA treatment records dated since June 2010 and associate them with the claims file.

2.  Thereafter, schedule the Veteran for a VA hernia examination, with a different examiner (if possible) than those that conducted the November 2012 and February 2017 examinations.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

The examination should include any diagnostic testing or evaluation deemed necessary by the examiner, and the examiner should report in detail all relevant clinical findings, all diagnoses, and all current complaints. 

The examiner should elicit from the Veteran a complete history of his hernia symptomatology, including any in-service symptomatology and treatment; as well as his complete post-service history of hernia symptoms and treatment.

After reviewing the claims file, obtaining a complete history from the Veteran, and conducting any necessary physical examination and diagnostic testing, the examiner should provide a diagnosis of any hernia disorder found to be present, specifically any residuals of the Veteran's March 2010 surgical repair of his inguinal hernia.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hernia had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner must specifically address the Veteran's competent reports of repeated instances of groin strain during his active service, related to lifting heavy equipment during the performance of his military duties.  In this regard, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history.  Further, the examiner must note the notation of groin strain in June 1988 in the service treatment records, as well as the fact that the Veteran was subsequently restricted from lifting any object in excess of 25 pounds.  See June 1988 Health Form.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiner for further review and discussion. 

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


